Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments

This action is in response to amendment filed on 9/21/2022, which has been entered.

Claims 4-8, 14 and 16-18 have been canceled; currently claims 1-3, 9-13, 15 and 19-39 are still pending.

Note:  In preparing next response Applicant is advised to indicate where in the specification can support be found should claims be amended to include new limitations.  Please also indicate whether paragraph numbers are those of the specification as originally filed or of the published application.

In view of Applicant’s amendment, the objections to the claims have been withdrawn.

In view of Applicant’s amendment, the 35 USC § 103 rejections of claims 1-3, 9-13, 15 and 19-22 have been withdrawn.

The arguments regarding the rejection of claim 35 on pages 15 and 16 are directed to the new limitations and are addressed in the updated rejection below.

Applicant further argued:

A.	that “A point cloud…by its plain English meaning, is a cloud-like set of points in the three-dimensional color space…Forming a point cloud requires that color coordinates in the color space are determined for each sparkle point.”  (P. 14, the middle, largest paragraph)

However, as is commonly understood in the art, a 3D point cloud is a group of points (with 3 coordinates) in a space.  Per paragraphs 25 and 28 of Beymore, the sparkle points on an image have RGB color values, in other words, they form a point cloud in a 3D space.  Therefore, the argument is not persuasive.  (Note: The term “cloud” should not be taken literally.  Moreover, it is not clear what shape is considered “loud-like.”  If applicant has a special definition in mind, applicant should provide the definition, if there is support in the specification; bearing in mind that doing so will limit the scope of “point cloud” to shapes that meet that definition.) 

B.	that “Koch does deal with point clouds…Koch fails to reasonably suggest a step of "computing a distance of the one or more point clouds to one or more reference point clouds in the three-dimensional color space,.”  (P. 15, the first complete paragraph)

However, however, Koch is applied to teach measuring distance between two groups of 3D points (i.e., point clouds, see the discussion above).  And one of ordinary skill in the art would have been motivated to apply the teaching to the point clouds of Beymore.  (See the rejection of claim 23.)  Therefore, the argument is not persuasive. 

Claim Objections

Claim 13 is objected to because of the following informalities:  
Line 2: “any one of” is extraneous

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 20-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 20, the first alternative requires that a program is running on the at least one processor or is loaded into the memory, which is possible only when the computer has been powered up.  When the computer has not been powered up, the limitation cannot be met.  In other words, the scope of the claim with this alternative depends on whether and when the power is up and thus is indefinite.

On the other hand, in the second alternative it is not clear whether the computer still includes the at least one processor and a memory recited in the preamble or not since it recites, “wherein the at least one computer comprises the program storage medium according to claim 19.”  Again, this renders the claim indefinite.

Claims 21 and 22 are similarly rejected.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 23, 27-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Beymore et al. (US 2016/0117844 - IDS), Landwehr et al. (US 2005/0225357) and Koch (US 7,542,624).

Regarding claim 23, Beymore discloses executing, on at least one processor of at least one computer, the steps of: 
a) forming one or more point clouds of effect pigment spots in a three- dimensional color space, each point in the point clouds being characterized by three (device-independent) color coordinates in the three-dimensional color space, (the device-independent color coordinates being: i) a first and a second linearly projected chromaticity coordinates, and ii) a lightness-related value);
[Fig. 6 and paragraphs 25 (“…individual sparkle points may be labeled and counted, thus isolating/labeling them based upon hue range…regional labeling…include…finding pixels that have not yet been labeled that match a specific quality, and labeling nearby pixels that have that met the same criteria…A second pass…connect regions adjoining regions that meet the same criteria”), 28 (“…The pixel image data may only contain RGB values”).  Note that each connected region of labeled sparkle points, each point having 3-D coordinates in a color space such as the RGB color space, forms a point cloud in the color space.  Note further that the color space being device-independent as set forth in the claim is taught by Landwehr; see the analysis below]
c) selecting, for each of the one or more point clouds, the reference point cloud (with shortest distance); and
d) characterizing the effect pigment spots in the one or more point clouds as belonging to the reference effect pigment associated with the respective selected reference point cloud
[Fig. 6 and paragraph 33 (“…search against a database…to result in the determination of the best special effect match…by comparing the sparkle color distribution…between the unknown and the database”).  Note that the applied teaching is to compare an unknown feature (such as a point cloud) with references in a database to characterize the unknown feature.  That the comparison is done by computing a distance is taught by Koch.  See the analysis below]

	Beymore does not expressly disclose the following, which are taught by Landwehr and Koch:
(that the three-dimensional color space is) device-independent with color coordinates being:
i) a first and a second linearly projected chromaticity coordinates, and
ii) a lightness-related value;
[Landwehr: Figs. 8, 15 and paragraphs 125 (“……transforming data from an RBG format to a YCbCr color space”).  Note that the subject being sparkle point data is disclosed by Beymore applied above]
b) computing a distance of the one or more point clouds to one or more reference point clouds in the three-dimensional color space, wherein the one or more reference point clouds are formed using the same color coordinates as the one or more point clouds of effect pigment spots, and wherein each reference point cloud is associated with a reference effect pigment;
[Koch: Fig. 1; col. 2, line 66-col. 3, line 2 (“…FIG. 1(a) shows sets A and B, which can be preregistered. FIG. 1(b) illustrates dotted ellipses showing pairings for each point in A and the closest point in B. The largest distance for the pairings is the directed Hausdorff h(A,B)”);  col. 5, lines 7-13 (“… the undirected Hausdorff distance H(A, B) is the maximum of h(A, B) and h(B, A). It measures the degree of mismatch between two sets by measuring the distance of A that is farthest from any point of B and vice versa. Thus, small distances are required for both the hypothesis and verification for point set A to match point set B”).  Note that the applied teaching is to compute the distance between two sets of points with 3D coordinates.  That the 3D coordinates are in a color space is taught by Beymore and Landwehr above]]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Beymore with the teachings of Landwehr and Koch.  The reasons for doing so at least would have been that the YCbCr format has the advantage that the color information of a pixel is isolated from the brightness or luminance information and accordingly, color processing is cleanly and/or intuitively defined in YCbCr format and simple to implement, as Balram et al. (US 7,746,411 – cited to show the general knowledge in the art) indicated in col. 1, lines 27-31; as we as that the Hausdorff distance can measure the goodness of a match in the presence of occlusion, clutter, and noise, as indicated by Koch in the abstract.

Regarding claim 27, the combined invention further discloses: 
applying a thresholding method to the images of the layer to form images comprising effect pigment spots
[Landwehr: Fig. 8C and paragraph 126 (“…At block 822…applying thresholds to produce three types of segmentation images”)]

Regarding claim 28, the combined invention further discloses:
forming one or more point cloud clusters and/or executing a point clustering method
[Beymore: Fig. 6 and paragraphs 29 (“Similar sparkle points...may each be averaged into a single color point…providing a distribution of sparkle colors for the measured area”).  Note that the distribution of the sparkle points in the color space is a point cloud]

Regarding claim 29, the combined invention further discloses:
comparing the point cloud to one or more reference point clouds, in particular, using a two- or more-dimensional pattern matching method
[Koch: Fig. 1; col. 2, line 66-col. 3, line 2 (“…FIG. 1(a) shows sets A and B, which can be preregistered. FIG. 1(b) illustrates dotted ellipses showing pairings for each point in A and the closest point in B. The largest distance for the pairings is the directed Hausdorff h(A,B)”);  col. 5, lines 7-13 (“… the undirected Hausdorff distance H(A, B) is the maximum of h(A, B) and h(B, A). It measures the degree of mismatch between two sets by measuring the distance of A that is farthest from any point of B and vice versa. Thus, small distances are required for both the hypothesis and verification for point set A to match point set B”).  Note that point clouds are disclosed by Beymore]

Regarding claim 30, the combined invention further discloses: 
wherein the images are acquired at a plurality of viewing and illumination angle combinations
[Beymore: Figs. 3-5 and paragraphs 14 (“FIG. 3 illustrates angles with respect to a painted sample and light interaction with an effect flake”), 16 (“FIG. 5 is an image of the special effect coated panel of FIG. 4 at a different angle of observation”), 31 (“…to properly identify the type of toners…used in an unknown or target sample, it is desirable to observe the correct angles and compare back to existing known toners in a database that has been previously created”), 32 (“Each hue within the distribution of the sparkle color to the database of toners may be compared at each selected angle…Evaluation of the sparkle color over the range of the angles selected may be compared between the unknown and the toners. The toners within the database displaying the most similar sparkle color over all evaluated angles are those which are best utilized to match the unknown sample”), 33 (“…search against a database of complex mixtures…to result in the determination of the best special effect match…by comparing the sparkle color distribution at each angle evaluated between the unknown and the database”)]

Regarding claim 31, the combined invention further discloses:
automatically comparing the plurality of point clouds acquired at a plurality of viewing and illumination angle combinations to one or more reference point clouds with a three-dimensional pattern matching method
[Beymore: Fig.6 and paragraphs 32 (“Each hue within the distribution of the sparkle color to the database of toners may be compared at each selected angle…Evaluation of the sparkle color over the range of the angles selected may be compared between the unknown and the toners. The toners within the database displaying the most similar sparkle color over all evaluated angles are those which are best utilized to match the unknown sample”), 33 (“…search against a database of complex mixtures…to result in the determination of the best special effect match…by comparing the sparkle color distribution at each angle evaluated between the unknown and the database”)]

Regarding claim 33, the combined invention further discloses:
providing one or more digital cameras;
providing one or more illumination sources;
providing one or more electronic displays;
providing a plurality of reference point clouds stored in non-volatile semiconductor memory;
acquiring color image data from the digital cameras  
[Beymore: Fig. 7 and paragraphs 20 (“…The database… described herein may be stored in computer internal memory or in a non-transitory computer readable medium”), 21 (“…use an image capturing device, such as a limited multi-angle color camera …that can produce improved and simplified results for pigment characterization and sample properties”), 37 (“…A user 92 may…operate…a camera 96 to measure the properties of a target sample 98. The data from…a camera 96 may be transferred to a computer 100”).  Note that the computer as shown includes a display]

>>><<<
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Beymore et al. (US 2016/0117844), Landwehr et al. (US 2005/0225357) and Koch (US 7,542,624) as applied to claims 23, 27-31 and 33 above, and further in view of Chang et al. (US 2009/0063105 - IDS).

Regarding claim 24 (and similarly claim 36), the combined invention of Beymore, Landwehr and Koch discloses all limitations of its parent claim 23 but not expressly the following, which are taught by Chang:
wherein computing the distance comprises at least one of the steps of: 
encoding the one or more point clouds into a hierarchical tree data structure; forming a point cloud envelope;
computing the cloud's centroid projected on a plane of a chromaticity diagram; computing a measure of the cloud's statistical dispersion  
[Figs. 3, 4 and paragraphs 27 (“ FIG. 3 is a main flowchart illustrating a method for computing minimum distances between two point clouds”), 35 (“In step S110…identifies an outermost point on each surface edge of the second point cloud”), 36 (“In step S111…creates a cubical figure that can confine the second point cloud according to the outmost points”), 37 (“In step S112…derives a length, a width, and a height of the cubical figure”), 38 (“In step S113…divides the cubical figure into a plurality of cubical grids”).  Note that the cubical figure is considered an envelope of the point cloud]

	Prior to the effect filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Chang as set forth above.  The reasons for doing so at least would have been to compute  the minimum distances between two point clouds quickly and conveniently, as Chang indicated in paragraph 6.

>>><<<
Claims 25 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Beymore et al. (US 2016/0117844), Landwehr et al. (US 2005/0225357) and Koch (US 7,542,624) as applied to claims 23, 27-31 and 33 above, and further in view of Kazunori (EP 0695096 A1).

Regarding claim 25, the combined invention of Beymore, Landwehr and Koch discloses all limitations of its parent claim 23 and additionally the following: 
computing the lightness of one or more effect pigment spots within one or more images;
[Landwehr: Figs. 8, 15 and paragraphs 125 (“……transforming data from an RBG format to a YCbCr color space”).  Note that the subject being sparkle point data is disclosed by Beymore applied above]

The combined invention does not expressly disclosed the following, which are taught by Kazunori:
computing a lightness mean of effect pigment spots;
computing a deviation from the lightness mean of the effect pigment spots, wherein the lightness-related value of the points in the point cloud equals the deviation from the lightness mean  
[P. 4, lines 38-40 (“…the block matching method…subtract a dc component as an average luminance of a block under consideration from the pixel value in the block under consideration”).  Note that the applied teaching is to represent the luminance component as the difference between the luminance of a pixel of a group of pixels of interest and the average of the luminance of the group of pixels]

	Prior to the effect filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Kazunori as set forth above.  The reasons for doing so at least would have been to address the possible luminance change between images, as Kazunori indicated in lines 44-48 of page 4.

Regarding claim 32, the combined invention of Beymore, Landwehr, Koch and Kazunori further discloses:
displaying the point clouds on a plot comprising three or more axes, wherein a first axis is for the first chromaticity coordinate u', a second axis is for the second chromaticity coordinate v', and a third axis is for the (deviation from) lightness (mean (L* - <L*> )) of the effect pigment spots
[Landwehr: paragraph 270 (“… In some embodiments, several other color space models are used…such as the…L*u*v* color models”).  Note that effect pigments are discloses by Beymore.  Note further that using  the deviation from lightness mean (L* - <L*> is taught by Kazunori.  See the analysis below.  Regarding displaying the point cloud, Official Notice is taken that it was well known in the art prior to the effective filing date of the claimed invention and doing so can provide a user to visualize the distribution of the colors.  See, for example, Figs. 2 and 3 of Hoshino (US 2014/0003665), cited merely to show to general knowledge in the art]

(that the) third axis is for the deviation from lightness mean (L* - <L*> ) of the effect pigment spots
[Kazunori: P. 4, lines 38-40 (“…the block matching method…subtract a dc component as an average luminance of a block under consideration from the pixel value in the block under consideration”).  Note that the applied teaching is to represent the luminance component as the difference between the luminance of a pixel of a group of pixels of interest and the average of the luminance of the group of pixels]

	Prior to the effect filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Kazunori as set forth above.  The reasons for doing so at least would have been to address the possible luminance change between images, as Kazunori indicated in lines 44-48 of page 4.

>>><<<
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Beymore et al. (US 2016/0117844), Landwehr et al. (US 2005/0225357) and Koch (US 7,542,624) as applied to claims 23, 27-31 and 33 above, and further in view of Ishiga (US 2011/0234842).

Regarding claim 26, the combined invention of Beymore, Landwehr and Koch discloses all limitations of its parent claim 23 but not expressly the following, which are taught by Ishiga:
correcting the value of one or more of the device-independent color coordinates by a color value measured over a surface the size of which corresponds to that of at least 9 effect pigment spots
[Figs. 3-4C and paragraphs 52 (“…executes hot pixel correction with a Max filter applied to the image data… as expressed in (2) through (5) below…the Max filter…references 16 neighboring pixels present within a 5x5 pixel range centered on the correction target pixel indicated by the "O", as shown in FIG. 3”), 56 (“…executes cold pixel correction with a Min filter applied to the image data…as expressed in (6) through (9) below…similar to the Max filter”)]

	Prior to the effect filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Ishiga as set forth above.  The reasons for doing so at least would have been to perform image correction that can handle isolated bright spots, as Ishiga indicated in paragraph 6.

>>><<<
Claims 34, 35, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Beymore et al. (US 2016/0117844 - IDS), Landwehr et al. (US 2005/0225357) and Platt et al. (US 7,451,123).

Regarding claim 34, Beymore discloses:
a) forming one or more point clouds of effect pigment spots in a three-dimensional color space,
[Fig. 6 and paragraphs 25 (“…individual sparkle points may be labeled and counted, thus isolating/labeling them based upon hue range…regional labeling…include…finding pixels that have not yet been labeled that match a specific quality, and labeling nearby pixels that have that met the same criteria…A second pass…connect regions adjoining regions that meet the same criteria”), 28 (“…The pixel image data may only contain RGB values”).  Note that each connected region of labeled sparkle points, each point having 3-D coordinates in a color space such as the RGB color space, forms a point cloud in the color space.  Note further that the color space being device-independent as set forth in the claim is taught by Landwehr; see the analysis below]
c) based on a result of the step of analyzing, outputting output data comprising one or more of: 
i) a pigment identity of one or more effect pigments corresponding to the one or more of the point cloud clusters, 
ii) an effect pigment class related to the material or morphology of the pigment or pigment flakes, or 
iii) a pigment grade or coarseness of each of the effect pigments identified in the layer
[Fig. 6 and paragraphs 21 (“…Embodiments provide a solution that can quickly identify special effect pigments”), 34 (“…Once either the match or toner search is completed the best matching options 44, 46 may be returned to the user performing the search”)]

	Beymore does not expressly disclose the following, which are taught by Landwehr and Platt:
(that the three-dimensional color space is) device-independent with color coordinates being: 
i) a first and a second linearly projected chromaticity coordinates, and 
ii) a lightness-related value; 
[Landwehr: Figs. 8, 15 and paragraphs 125 (“……transforming data from an RBG format to a YCbCr color space”).  Note that the subject being sparkle point data is disclosed by Beymore applied above]
b) analyzing the one or more point clouds using a classifier, wherein the classifier has been trained on a plurality of reference point clouds of reference effect pigment spots to compute a distance of the one or more point clouds to each of said reference point clouds of reference effect pigment spots, wherein the one or more reference point clouds are formed in the three-dimensional color space using the same color coordinates as the one or more point clouds of effect pigment spots, and wherein each reference point cloud is associated with a reference effect pigment;
[Platt: Figs. 2, 10; col. 5, lines 25-35 (“…The distance computation component 202 employs a K nearest neighbor (KNN) approach…receives a number of inputs and generates K outputs. The K outputs each comprise…a distance, and/or an index of one of the K closest examples stored in database 204…The inputs are feature vectors of objects to be classified.  The classifier…is trained via a suitable training mechanism”); col. 13, lines 57-64 (“…data point(s) are received…comprise…image data…and the like. The data point(s) are then processed individually to obtain…classifier outputs…comprises a class label, an index identifying a particular element in the database used to train the classifier, a distance measure”).  Note that the elements in the database are considered references.  Note further that the applied teaching is to use a classifier trained on references to compute distance of an input data with the references,  That the data points are sets of point clouds is taught by Beymore, as discussed above]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Beymore with the teachings of Landwehr and Platt.  The reasons for doing so at least would have been that the YCbCr format has the advantage that the color information of a pixel is isolated from the brightness or luminance information and accordingly, color processing is cleanly and/or intuitively defined in YCbCr format and simple to implement, as Balram et al. (US 7,746,411 – cited to show the general knowledge in the art) indicated in col. 1, lines 27-31; as we as the high performance and the favorable training speed of the selected classifier whose outs can be converted to usable probabilities, as indicated by Platt in col. 1, lines 38-39, 63-64 and col. 2, lines 45-50.

Regarding claim 35, the combined invention further discloses: 
forming one or more point cloud clusters from the one or more point clouds of effect pigment spots in the three-dimensional color space, wherein the step of analyzing is carried out for the one or more point cloud clusters
[Landwehr: Fig. 1 and paragraph 105 (“…distinguishing pixels of the object from a background, and then grouping or associating neighboring pixels as a single detected object”)]

Regarding claim 38, the combined invention further discloses: 
wherein the images are acquired at a plurality of viewing and illumination angle combinations
[Beymore: Figs. 3-5 and paragraphs 14 (“FIG. 3 illustrates angles with respect to a painted sample and light interaction with an effect flake”), 16 (“FIG. 5 is an image of the special effect coated panel of FIG. 4 at a different angle of observation”), 31 (“…to properly identify the type of toners…used in an unknown or target sample, it is desirable to observe the correct angles and compare back to existing known toners in a database that has been previously created”), 32 (“Each hue within the distribution of the sparkle color to the database of toners may be compared at each selected angle…Evaluation of the sparkle color over the range of the angles selected may be compared between the unknown and the toners. The toners within the database displaying the most similar sparkle color over all evaluated angles are those which are best utilized to match the unknown sample”), 33 (“…search against a database of complex mixtures…to result in the determination of the best special effect match…by comparing the sparkle color distribution at each angle evaluated between the unknown and the database”)]

Regarding claim 39, the combined invention further discloses:
automatically comparing the plurality of point clouds acquired at a plurality of viewing and illumination angle combinations to one or more reference point clouds with a three-dimensional pattern matching method
[Beymore: Fig.6 and paragraphs 32 (“Each hue within the distribution of the sparkle color to the database of toners may be compared at each selected angle…Evaluation of the sparkle color over the range of the angles selected may be compared between the unknown and the toners. The toners within the database displaying the most similar sparkle color over all evaluated angles are those which are best utilized to match the unknown sample”), 33 (“…search against a database of complex mixtures…to result in the determination of the best special effect match…by comparing the sparkle color distribution at each angle evaluated between the unknown and the database”)]

>>><<<
Claim 36 rejected under 35 U.S.C. 103 as being unpatentable over Beymore et al. (US 2016/0117844), Landwehr et al. (US 2005/0225357) and Platt et al. (US 7,451,123) as applied to claims 34, 35, 38 and 39 above, and further in view of Chang et al. (US 2009/0063105 - IDS).

Regarding claim 36, the combined invention of Beymore, Landwehr and Koch discloses all limitations of its parent claim 34 but not expressly the following, which are taught by Chang:
wherein computing the distance comprises at least one of the steps of: 
encoding the one or more point clouds into a hierarchical tree data structure; forming a point cloud envelope;
computing the cloud's centroid projected on a plane of a chromaticity diagram; computing a measure of the cloud's statistical dispersion  
[Figs. 3, 4 and paragraphs 27 (“ FIG. 3 is a main flowchart illustrating a method for computing minimum distances between two point clouds”), 35 (“In step S110…identifies an outermost point on each surface edge of the second point cloud”), 36 (“In step S111…creates a cubical figure that can confine the second point cloud according to the outmost points”), 37 (“In step S112…derives a length, a width, and a height of the cubical figure”), 38 (“In step S113…divides the cubical figure into a plurality of cubical grids”).  Note that the cubical figure is considered an envelope of the point cloud]

	Prior to the effect filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Chang as set forth above.  The reasons for doing so at least would have been to compute  the minimum distances between two point clouds quickly and conveniently, as Chang indicated in paragraph 6.

>>><<<
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Beymore et al. (US 2016/0117844), Landwehr et al. (US 2005/0225357) and Platt et al. (US 7,451,123) as applied to claims 34, 35, 38 and 39 above, and further in view of Kazunori (EP 0695096 A1).

Regarding claim 37, the combined invention of Beymore, Landwehr and Platt discloses all limitations of its parent claim 34 and Landwehr additionally discloses the following: 
computing the lightness of one or more effect pigment spots within one or more images;
[Figs. 8, 15 and paragraphs 125 (“……transforming data from an RBG format to a YCbCr color space”).  Note that the subject being sparkle point data is disclosed by Beymore applied above]

The combined invention does not expressly disclosed the following, which are taught by Kazunori:
computing a lightness mean of effect pigment spots;
computing a deviation from the lightness mean of the effect pigment spots, wherein the lightness-related value of the points in the point cloud equals the deviation from the lightness mean  
[P. 4, lines 38-40 (“…the block matching method…subtract a dc component as a average luminance of a block under consideration from the pixel value in the block under consideration”).  Note that the applied teaching is to represent the luminance component as the difference between the luminance of a pixel of a group of pixels of interest and the average of the luminance of the group of pixels]

	Prior to the effect filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Kazunori as set forth above.  The reasons for doing so at least would have been to address the possible luminance change between images, as Kazunori indicated in lines 44-48 of page 4.

Allowable Subject Matter

Claims 1-3, 9-13, 15 and 19 are allowed.

Claim 20 would also be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: closest art of record, alone or in combination, does not disclose, teach or fairly suggest at least the following elements of independent claim 1:
d) determining, based on the sparkle point transformation data, sparkle point distribution geometry data describing a geometry of the sample distribution in the two-dimensional color space, said geometry of the sample distribution representing a geometric shape of a marginal density function of the sample distribution in the two-dimensional color space;
e) acquiring a reference distribution geometry database, wherein each entry in the reference distribution geometry database comprises reference distribution geometry data describing a geometry of a reference distribution of sparkle points in the two-dimensional color space, said geometry of the reference distribution representing a geometric shape of a marginal density function of the reference distribution in the two-dimensional color space; 
g) comparing the sparkle point distribution geometry data to each entry of the reference distribution geometry database to find a reference distribution whose geometry is similar to the geometry of the sample distribution;

For example, Alman et al. (US 2004/0218182) discloses obtaining sample sparkle point data and comparing it to each entry of a reference database to find a reference that is similar to the sample.  In addition, Landwehr et al. (US 2005/0225357) discloses obtaining sparkle point distribution data describing a geometry of the sample distribution in the two-dimensional color space wherein the distribution data is a histogram.  However, Neither Alman nor Landwehr disclose or teach that the geometry of the sparkle point distribution represents a geometric shape of a marginal density function of the sample distribution in the two-dimensional color space. 

Election/Restrictions

Claim 1 is allowable. Claims 21 and 22, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of the allowable claim 1. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions groups I and II, as set forth in the Office action mailed on September 27, 2021, is hereby withdrawn and claims 21 and 22 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Eidenzon et al. (US 2009/0252436)—[Paragraphs 12 (“…A further object is to facilitate comparison of individual data points or trends of the entire data process by visualizing distribution of colors from a multicolor palette according to the shapes of their 2D plots. Yet another object of the invention is to visualize multidimensional data interval for easy identification of data anomalies”), 36 (“All information about a multidimensional data point is encoded in the shape of its 2D plot, and hence the ability to compare it with other plots is important. The invention allows seeing the differences between multiple data points by mapping a color lookup table to altitudes of their 2D plots calculated as values of the Fourier series function F(t) in step 1”)]
Meng et al. (US 7,716,148)—[Figs. 3, 4; col. 5, line11 – col. 6, 15 (“In training mode…module 11 learns data pattern classes. During training a set of representative samples of the types of data patterns…is presented to the module 11.  If the training is supervised…each sample (…"training sample") in the set of representative samples (…"training set") may include a sample data pattern plus a class label…If the training is unsupervised…module 11 uses a clustering technique…so that, in the data transformation mode, raw data patterns that are input into the module 11 can be…classified across such classes”); col. 7, lines 20- 30 (“…In data transformation mode, the transformation module converts a mixed data search pattern into an N-element output (converted data), with each output element representing a measure of similarity/relevance between the search pattern and the class/domain associated with the output element. The functional mapping module is trained to process the N-element converted data, and recommend, for example, one or more of the N classes/domains or key words/terms associated therewith to be searched”); col. 8, lines 8-26 (“(a) define a distance metric for a data space…(b) cluster a mixed data training set based on the defined metric…(c) use the cluster centers…so that distance to a reference point spans a dimension in the transformed space…(d) use neural-net…to further processing in the transformed space…(for example…for classification of the data points)”)]


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451. The examiner can normally be reached M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        November 14, 2022